Exhibit 10.1 OFFICE LEASE THE TOWERS EMERYVILLE EMERYVILLE, CALIFORNIA KBSIII Towers at Emeryville, LLC, a Delaware limited liability company as Landlord, and NOVABAY PHARMACEUTICALS, INC., a Delaware corporation as Tenant Dated August 24, 2016 TABLE OF CONTENTS Page SUMMARY OF BASIC LEASE INFORMATION 1 TERMS OF LEASE 1 The date of Substantial Completion of the Premises (as defined in Exhibit“C”), which Lease Commencement Date is anticipated to be October 15, 2016. 2 1. Building and Premises. 1 Building and Premises 1 Rentable Square Feet 1 Condition of the Premises 2 Temporary Space 2 2. Lease Term; Early Access. 2 Lease Term 2 Early Access 3 3. Base Rent. 3 4. Additional Rent. 4 Additional Rent 4 Definitions 4 Calculation and Payment of Additional Rent . 9 Taxes and Other Charges for Which Tenant Is Directly Responsible 10 Cost Pools 10 Landlord’s Books and Records 10 5. Use of Premises. 11 Permitted Use 11 Prohibited Uses 11 Labor Harmony 11 Hazardous Materials 12 6. Services and Utilities. 12 Standard Tenant Services 12 Overstandard Tenant Use 13 Interruption of Use 14 Additional Services or Utilities 15 7. Repairs. 15 8. Additions and Alterations. 16 Landlord’s Consent to Alterations 16 Manner of Construction 16 Payment for Improvements 17 Construction Insurance 17 Landlord’s Property 17 9. Covenant Against Liens. 17 Indemnification and Insurance. 18 Indemnification and Waiver 18 Landlord’s Insurance and Tenant’s Compliance with Landlord’s Insurance 18 Tenant’s Insurance 19 Additional Insurance Obligations 20 Subrogation 20 Damage and Destruction. 21 Repair of Damage to Premises by Landlord 21 Landlord’s Option to Repair 21 Waiver of Statutory Provisions 22 Damage Near End of Term 22 Nonwaiver. 22 Condemnation. 23 Permanent Taking 23 Temporary Taking 23 Assignment and Subletting. 23 Transfers 23 Landlord’s Consent 24 Transfer Premium 26 Landlord’s Option as to Subject Space 27 Effect of Transfer 28 Additional Transfers 28 Non-Transfers 29 Surrender of Premises; Ownership and Removal of Trade Fixtures. 29 Surrender of Premises 29 Removal of Tenant Property by Tenant 29 Removal of Tenant’s Property by Landlord 30 Landlord’s Actions on Premises 30 Holding Over. 30 Estoppel Certificates. 30 Subordination; Mortgagee Protection. 31 Subordination 31 Mortgagee Protection Clause 31 ii Defaults; Remedies. 32 Events of Default 32 Remedies Upon Default 32 Payment by Tenant 34 Sublessees of Tenant 34 Form of Payment After Default 34 Waiver of Default 34 Efforts to Relet 34 Landlord’s Default 34 Covenant of Quiet Enjoyment. 35 Letter of Credit. 35 Signs. 35 Compliance with Law. 36 Late Charges. 36 Entry by Landlord. 37 Tenant Parking. 37 Privileges; Operator 37 Parking Charges 37 General 38 Safety and Security Devices, Services and Programs. 38 Communications and Computer Lines. 38 Miscellaneous Provisions. 40 Terms 40 Binding Effect 40 No Air Rights 40 Modification of Lease 40 Transfer of Landlord’s Interest 40 Prohibition Against Recording 41 Landlord’s Title 41 Captions 41 Relationship of Parties 41 Application of Payments 41 Time of Essence 41 Partial Invalidity 41 No Warranty 41 Landlord Exculpation 41 Entire Agreement 42 Right to Lease 42 iii Force Majeure 42 Waiver of Redemption by Tenant 42 Notices 43 Joint and Several 43 Authority 43 Waiver of Jury Trial; Attorneys’ Fees 43 ARBITRATION OF DISPUTES 44 Governing Law 45 Submission of Lease 45 Brokers 45 Independent Covenants 45 Building and Project Name, Address, and Signage 46 Transportation Management 46 Substitution of Other Premises 46 Confidentiality 46 Landlord Renovations 46 No Discrimination 47 Counterparts 47 LIST OF EXHIBITS Exhibit“A” Site Plan Exhibit “B” Outline Of Floor Plan Of Premises Exhibit “C” Work Letter Schedule 1 to Exhibit “C”Specifications For Standard Improvement Package Exhibit “D” Notice Of Lease Term Dates Exhibit “E” Rules And Regulations Exhibit “F” Estoppel Certificate Exhibit “G” Asbestos Disclosure Statement RIDERS Rider No. 1Extension Option Rider
